IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 01-40913
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

DAVID JOEL DAVIS,

                                          Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                  for the Eastern District of Texas
                         USDC No. 1:00-CR-142
                         --------------------
                           February 21, 2002

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent David

Joel Davis has moved for leave to withdraw and has filed a brief

in accordance with Anders v. California.1      Davis was provided

with a copy of counsel’s Anders motion and brief and has filed a

response.    Our independent review of the record, Davis’ response,

and counsel’s brief shows that there are no nonfrivolous issues

for appeal.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     1
         386 U.S. 738 (1967)
                            No. 01-40913
                                 -2-

     Counsel’s motion for leave to withdraw is GRANTED, counsel

is excused from further responsibilities herein, and this appeal

is DISMISSED.   See 5TH CIR. R. 42.2.